 

Exhibit 10.1

 



SECOND ADDENDUM TO CONTRACT

 

This second addendum (“Second Addendum”) to the COMMERCIAL CONTRACT (“Contract”)
with an Effective Date of January 12, 2015 between MagneGas Corporation
(“Seller”), and Jay Coleman, Inc. or Assigns (“Buyer”), regarding certain real
property located at 1500 Rainville Rd., Tarpon Springs, FL 34689 (consisting of
parcel #’s 01-27-15-00000-310-0200 & 01-27-15-00000-310-0210)

 

The clauses below shall be incorporated into the Contract referenced above:

 

1.The Due Diligence Period referenced in section 7B of the Contract expires on
March 10th, 2015.

2.The Closing Date referenced in section 4A and Section 22 (Additional Terms) of
the Contract is hereby changed to March 31st, 2015.

3.The Purchase Price referenced in section 2 of the Contract is hereby changed
to $450,000.

 

SIGNATURES, INITIALS, DOCUMENTS REFERENCED IN THIS SECOND ADDENDUM, COUNTERPARTS
AND WRITTEN MODIFICATIONS COMMUNICATED ELECTRONICALLY OR ON PAPER WILL BE
ACCEPTABLE FOR ALL PURPOSES, INCLUDING DELIVERY, AND WILL BE BINDING.

 

Unless specifically modified or amended by this Second Addendum, all other
terms, conditions and provisions of the Contract between the parties shall
remain in full force and effect. To the extent any of the terms, conditions and
provisions of this Second Addendum are contrary to any of the terms, conditions
and provisions of the Contract or any previous Addendum, the terms, conditions
and provisions of this Second Addendum shall prevail.

 

Seller:   Buyer:                               Printed Name   Printed Name      
      Title   Title             Date     Date

 



 

 